DETAILED ACTION
This Office Action is with regard to the most recent papers filed 4/14/2022.

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 
On page 7, Applicant argues that Crawford fails to teach that a device, which does not need a license, can or should be activated, and thus it is unreasonable to replace the intermediate server of Misra with the node of Crawford.  It should be noted that Crawford is already replacing the functionality of a license server with peer nodes acting as such a licensing server (Crawford: Paragraph [0010]), while Misra presents the use of an intermediate (dedicated) server to act as a more local licensing server on behalf of a central licensing server (Misra: Figures 5-6).  Applicant appears to be arguing that the intermediate server of Misra, in the combination, would use a license when it does not need a license.  However, this is not the combination that was proposed.  Instead, the peer node of Crawford (which does need a license) would be used in place of a dedicated intermediate server of Misra, resulting in a central server that interacts with the licensing peer (in the same fashion as how Misra’s central server interacts with the intermediate server to propagate the license to peers) to initially activate the licensing peer, which would then activate other peers (in the same fashion as how Crawford’s peer was previously activated, and then activates other peers).
Applicant proceeds to argue that it is not reasonable for the intermediate server of Misra that communicates with the licenser server to be replaced with the node of Crawford which does not engage a central server on page 8 of Applicant’s remarks.  It should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the instant claim is drawn towards a hybrid licensing structure that combines centralized and decentralized license propagation in an attempt to overcome disadvantages of both, where decentralized licensing makes the control of such licenses more difficult (thus increasing the likelihood of unauthorized devices becoming activated) while centralized licensing increases the burden on the central nodes (as addressed in the motivation provided in the rejection of claim 1 under 35 USC 103).  It should be noted that the combining of different solutions, each with different advantages and disadvantages, into a hybrid solution has been done for different problems (which is why the term “hybrid” has a known and definite use in networking, such as presented in the instant specification paragraph [0002] with regard to cloud systems).
Finally, on page 8, Applicant argues that it would be more reasonable to replace or modify the clients of Misra with the nodes of Crawford, then broadly asserts that this would not teach all of the limitations of claim 1.  First, Applicant has failed to actually directly address the rationale provided in the Office Action, and instead broadly “disagrees” with the rationale after quoting the motivation from the Office Action.  Second, Applicant has provided no detail of what such a hypothetical combination would look like, where Misra teaches the propagation of licenses through an intermediate server when a license is not available and uses the intermediate server when licenses are available, where providing such contact to an intermediate server by clients, where the clients are those of Crawford, would still require contacting the intermediate server and eventually the central server for the licenses unless one were to completely disregard the propagation of Misra.  As noted above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Any combination that provides no path for the central server to propagate licenses to the client node to be activated would disregard teachings of Misra, while any combination that does not provide for a client node that was activated with a valid license propagating the license to other client nodes would disregard the teachings of Crawford.  Thus, as Applicant has provided no rationale for how such a combination would look, but merely asserts that such a combination would not teach all of the limitations of claim 1, this argument cannot be persuasive.  As a further note, it was not asserted that Misra in view of Crawford teach all of the limitations of claim 1, where Patani was presented to teach virtual appliances (where Applicant did not address this claim language nor the teachings of Patani, and this statement is merely provided to be accurate in the response).
Thus, after careful consideration of Applicant’s remarks, the rejection of claims 1-20 have been maintained for the reasons provided below.  Further, it is recommended that as the claims are directed towards a hybrid solution that is similar to a combination of centralized and decentralized solutions that Applicant provide more specific details of the solution that goes beyond the combination, such as presented in the rejection.  Further, in Applicant’s background, the invention appears to be automating a manual process in a multi-tier provider space for propagating licenses, where additional cost is provided as a user interface is required to distribute license information from a tier to the next tier (Specification: Paragraphs [0002] to [0003]), which might present that the instant claims are directed towards the automation of a known manual process.  With regard to this cited portion of the specification, it is noted that it is not applicant admitted prior art, nor has Applicant provided any references in the instant application.  Thus, it is first recommended that Applicant file an IDS form including any known technologies, including those in the cited portion of the instant specification, and it is also recommended that Applicant ensures that the instant claims are not merely automating the manual activity of the license management schemes that are referred to in the specification (where it is recognized that such schemes would have more detail than is provided in the instant specification, making a direct comparison between the claim language and the instant specification a fruitless endeavor, even if the background section were admitted prior art).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,809,648 (Misra) in view of US 2012/0072995 (Crawford) and US 2015/0020069 (Patani).
With regard to claim 1, Misra discloses a computer-implemented method for license management of virtual appliances in a computing system, the method comprising:
identifying an unactivated appliance in the computing system that is paired with device in the computing system (Misra: Figures 5-6); 
requesting an activation license from a license server in the computing system by the device on behalf of the unactivated appliance (Misra: Figures 5-6); and 
forwarding the activation license from the device to the unactivated appliance for activation in the computing system (Misra: Figures 5-6.  In Misra, intermediate servers (device) are used to provide licensing services for a client, where if an unexpired license is not available to the intermediate server, the intermediate server acts as a relay for propagating a valid license to the client device.).
Misra fails to disclose that the device is an activated appliance.
However, Crawford teaches that the device is an activated appliance (Crawford: Paragraph [0010].  Peers, that have a license, can be used to provide such licenses to other peers.  When combined with Misra, the functions of the intermediate server would be performed by peers, as in Crawford, where when a license is available, no communication with the licensing server of Misra would be needed (Misra: Figure 5), but when a valid license is not available, the peer would perform the functions relied upon above, and request such a license from the licensing server.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an activated appliance as the device (intermediate server) of Misra to leverage the available resources of activated clients, removing the requirement for the maintaining of as many dedicated servers (intermediate servers) by a centralized authority, while still providing centralized distribution of licenses in certain cases (thus providing some centralized control over the licenses).
Misra in view of Crawford fails to teach that the appliances (activated and unactivated) are virtual appliances.
However, Patani teaches virtual appliances (Patani: Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize virtual appliances to provide for the efficient deployment of functions that act as hardware components (e.g. routers, gateways, etc. (Patani: Paragraph [0006])) with the ability to scale the components according to the current needs of the network without requiring the installation and removal of the components (it is noted that the benefits of virtualization, including virtual appliances, were extremely well-known in the art and go beyond the above examples).

With regard to claim 2, Misra in view of Crawford and Patani teaches that each of the unactivated virtual appliance and the activated virtual appliance comprises a plurality of applications or services residing and operating in a preconfigured virtual environment (Patani: Paragraph [0030] and [0028].  The virtual appliances that are being utilized represent physical appliances, where such appliances can include a plurality of applications/services.).

With regard to claim 3, Misra in view of Crawford and Patani fails to teach wherein requesting the activation license from the license server in the computing system by the activated virtual appliance on behalf of the unactivated virtual appliance comprises requesting the activation license from the license server in the computing system by the activated virtual appliance using a credential of the activated virtual appliance.
However, Official Notice (See MPEP 2144.03) is taken that it would have been well-known in the art to requesting the activation license from the license server in the computing system by the activated virtual appliance on behalf of the unactivated virtual appliance comprises requesting the activation license from the license server in the computing system by the activated virtual appliance using a credential of the activated virtual appliance (more specifically, the use of credentials in connections between nodes was well-known in the art, such as used for VPNs and/or tunnels).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to use a credential of the activated virtual appliance for the request to ensure that a connection between the activated virtual appliance and the license server is secure, such that the communications would be private to other nodes, thus preventing the interception of the license data by unauthorized nodes.

With regard to claim 4, Misra in view of Crawford and Patani teaches wherein requesting the activation license from the license server in the computing system by the activated virtual appliance on behalf of the unactivated virtual appliance comprises requesting the activation license from the license server in the computing system by the activated virtual appliance based on identification information of the unactivated virtual appliance (Misra: Figure 7.  The activated virtual appliance (which takes on the functions of the intermediate server of Misra) forwards information of the client to the license server.).

With regard to claim 5, Misra in view of Crawford and Patani teaches wherein the activation license is identical to an activation license that is issued to the activated virtual appliance (Misra: Figure 2 and Paragraph [0017]-[0019].  The peer nodes are provided with the program that is licensed, and the license in accordance with seat limits with other nodes through the use of the license daemon, meaning that both the activated peer and a peer that is unactivated (to be activated) would both use different seats of the same license after the activation process is complete.).

With regard to claim 6, Misra in view of Crawford and Patani teaches wherein each of the unactivated virtual appliance, the activated virtual appliance and the license server is located in a different computing environment within the computing system (Misra: Figure 3 and Crawford: Figure 2.  Each of the nodes is a different device, and thus would be different computing environments (it is noted that the term “environment” does not present whether the environment is a network, subnet, device, virtual machine, etc.  Even different software programs could be considered different environments.  It is recommended, for clarity, that the instant claim be amended to provide additional detail as to what an “environment” is.).

With regard to claim 7, Misra in view of Crawford and Patani fails to teach wherein the computing system is a hybrid cloud computing system, wherein the unactivated virtual appliance is located in a private cloud computing environment, wherein the activated virtual appliance is located in a public cloud computing environment.
However, Official Notice is taken that it would have been well-known in the art at the time of filing to have the computing system being a hybrid cloud computing system, wherein the unactivated virtual appliance is located in a private cloud computing environment, wherein the activated virtual appliance is located in a public cloud computing environment (more specifically, the use of hybrid cloud environments was well-known in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art to have a hybrid cloud environment with the unactivated virtual appliance in the private cloud and the activated virtual appliance in the public cloud to combine the benefits of public clouds (reliable and scalable cloud with a lower cost to initiate (as equipment would not need to be purchased with the public cloud)) with the benefits of a private cloud (security and greater control over the environment) for different segments of the network, such that the public cloud would be able to be utilized for less secure workloads and/or when the network needs to be scaled up, while the private cloud would be able to be used for more critical/secure workloads that would not likely need to be scaled down.

With regard to claim 8, Misra in view of Crawford and Patani fails to teach wherein at least one of the unactivated virtual appliance and the activated virtual appliance is a hybrid cloud management virtual appliance.
However, Official Notice is taken that it would have been well-known in the art at the time of filing to have at least one of the unactivated virtual appliance and the activated virtual appliance is a hybrid cloud management virtual appliance (more specifically, virtual management appliances, including those that would require licensing, were well-known in the art).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have at least one of the activated and unactivated virtual appliance being a hybrid cloud management virtual appliance to allow the proper licensing and propagation of such licenses to be applied to the hybrid cloud management virtual appliance, thus reducing the burden on license servers associated with these types of appliances.

With regard to claims 9-20, the instant claims are similar to claims 1-8, and are rejected for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444